On Rehearing and Reargument.
[3] In the prior opinion herein, it was held that the Robinson, Maxwell, and Riotte patents failed to disclose the Baldwin combination in suit, but that the Steele patent was anticipatory, unless Baldwin could be proven to be the original inventor. To establish priority of invention over Steele, whose application was filed November 25, 1907, the- complainant relied solely upon the decision of the examiner of interferences awarding priority of invention to Baldwin in an interference proceeding in the Patent Office between Steele and Baldwin. As the defendant was not a party or privy to the interference proceeding, the decision of the examiner was disregarded by me, and the Steele patent was held to anticipate the patent in suit. Complainant afterwards applied for leave to introduce further testimony to establish priority of invention by Baldwin, which was granted, the evidence being taken do bene esse, and the case is again before me for consideration.
*644A number of witnesses have sworn that Baldwin actually completed his invention during the summer of 1907, and that the priming device in question was successfully used on an automobile during the súmmer and autumn, prior to November, 1907. These witnesses, in the main, had previously given testimony in the interference proceeding pending in the Patent Office, and it was upon their testimony that the decision awarding priority of invention to Baldwin, was based. After carefully reading such testimony I have become satisfied that it is entitled to weight, as it. is quite improbable that the recollection of all the witnesses could be at fault as to the time of year when the device was completed and operated. It is unnecessary to narrate the testimony in detail. Taking it in its entirety, I am convinced of complainant’s right to antedate the Baldwin patent to November 1, 1907, prior to the filing date of the Steele application.
In the interference proceeding the oral testimony of' Dr. Holden was corroborated by a book of entries of appointments with patients, which has since been lost, and which, after diligent search, cannot be found. Nevertheless, as the appointment book was. previously considered in the interference proceeding, the presumption ,is strong that proper weight was there given it, and failure to produce the same on this trial does not weaken the force of the examiner’á decision, nor affect its correctness.- In these circumstances, proof beyond a reasonable doubt is not required; it is sufficient that it is clear, convincing, and satisfactory. Drum v. Turner, 219 Fed. 188, 135 C. C. A. 74, and cases cited.
But, aside from this, complainant insists that Steele, in accepting a narrow claim, disclaimed Baldwin’s broad invention, and that such disclaimer binds both him and third persons-. Upon this phase it may be said that his failure to dispute Baldwin’s claim to priority certainly supports the presumption that he believed he was entitled simply to a specific claim for a particular form of device for practicing the fundamental invention, and, thus considered, the Steele patent is not anticipatory.
I come now to a consideration- of the additional patents which defendant asserts anticipated the Baldwin patent, and to which no reference was made in the prior opinion. Whatever novelty there is in the Baldwin patent concededly resides in tfie priming device, consisting of the inlet pipe 11, extending from the gasoline supply to the priming pump, and the discharge pipe or branch pipe 1%, extending from the pump to the intake. By this arrangement, complainant claims, the priming device, because of its connection with the intake at a point between the engine and carbureter, was caused to act independently of the supply pipe or carbureter.
Does the McCadden patent of April 12, 1904, disclose such a pipe system for gasoline engine primers ? Although it is a close reference, complainant has successfully distinguished it. ■ McCadden missed success because he connected the priming device directly to the carbureter, making it in a sense dependent thereon in priming the cylinder, instead of independent thereof, as did Baldwin. In complainant’s brief this distinction is thus emphasized:
*645‘•If the engine suction in this device fails to pull the valve i from its seat, there could be no pull on the nipple r, nor through the connection r', for the chamber O would then be a closed poolcet with no access to the air; then the primer would not function, nor would the engine run. The sticking of a valve, such as that marked i, would be quite probable. The priming function is, therefore, entirely dependent upon the proper operation of the carbureter. Baldwin’s primer is so constructed that it will work, whether the carbureter works or not, and if the carbureter does not work the engine can run with the primer alone.”
Defendant denies that the McCadden device operates in this manner, and argues that the dependence or independence of the primer on the carbureter is determined by the character of the fuel supply, and not by the point of its discharge; but the McCadden drawing shows that the patentee intended to prime the engine through a pipe dependent upon the carbureter, as the pipe connection from the supply to the carbureter, or branch pipe to the cylinder, indicates, while in Baldwin’s construction the inlet pipe from the supply tank to the carbureter and branch pipe from the pump to the intake show a method of priming regardless of the carbureter. The latter adaptation has gone into extensive use on automobiles, while McCadden’s, if in practical use at all, was certainly not preferred by defendant. In comparing the drawings of the two structures it will be observed that Mc-Cadden has omitted the intake pipe extending from the carbureter to the gas' engine, and uses instead a connecting means r', passing to the cylinder. He has no branches from the intake to the cylinder, no pipe from the supply to the carbureter, and no pipe from the supply to the intake that branches to the cylinder. These specified variations were not simply a “matter of mechanical choice” according to the form of engine employed, as claimed by defendant, but were elements substantially contributing towards success or failure. What has been said to distinguish the McCadden patent from the Baldwin device applies equally to the prior Gaskill patent and other prior patents cited by the defendant as anticipatory, and to which reference was not made in the prior opinion.
Baldwin’s method of extending the branch priming pipes to the supply pipe and connecting thereto a pipe running to the carbureter and branching.to the intake pipe to produce a primer independent of the carbureter, was not “an expedient obvious to an intelligent mechanic.” While the invention, in view of later priming devices, may be regarded as of minor importance, the proofs show that before Baldwin’s invention there was annoying difficulty in starting or cranking gas engines of automobiles, especially after they had stood for a while in the cold, and that such difficulty was generally due to inability to get the right quantity of gasoline into the cylinder, or to get it properly vaporized. This difficulty Baldwin overcame.
There are prior patents containing some of the elements of the Baldwin invention, but the combination is new and novel. In the Gas-kill patent there is a gasoline engine, supply pipe, branch pipes to the intake, etc., but no carbureter. Baldwin’s device was clearly limited to a priming device used in connection with a gas engine provided with a carbureter. Gaskill uses a hand pump for drawing the liquid gaso*646line from the supply tank to the cylinder; but, as he does^ not have a carbureter in connection with his engine, it is doubtful if the hand pump was feasible for forcing gasoline vapor into an engine cylinder.
[4] The essentially novel feature of the' Baldwin patent, as heretofore, indicated, is the adaptation of means to prime the engine by • drawing the priming charge directly from the supply, thus securing priming independently of the carbureter; while in prior structures the engine was primed by first priming the carbureter. The burden rested upon the defendant to point out a clear anticipation and to prove its anticipatory character by cogent evidence, such as leaves no reasonable doubt in the mind of the court. Underwood Typewriter Co. v. Elliott-Fisher Co. (C. C.) 165 Fed. 927; Seymour v. Osborne, 11 Wall. 516, 20 L. Ed. 33. Utility is sufficiently established by the fact that the patent has been infringed by the defendant which in its commercial structures utilizes every element of the claims in controversy. Lehnbeuter v. Holthaus, 105 U. S. 94, 26 L. Ed. 939.
Complainant may have a decree, with costs.